Exhibit 10.29

RETIREMENT AGREEMENT

THIS RETIREMENT AGREEMENT (the “Agreement”) is made and entered into as of the
25th day of March, 2003, by and between ANDREW L. ROGAL (“Executive”) and HILB,
ROGAL AND HAMILTON COMPANY, a Virginia corporation (the “Company”).

STATEMENT OF PURPOSE

Executive is employed as Chairman and Chief Executive Officer of the Company
pursuant to an Employment Agreement between the parties dated as of December 1,
2001 (the “Employment Agreement”).  Executive will retire from the Company
effective at the conclusion of the 2003 Annual Meeting of Shareholders of
Company on May 6, 2003 (the “Date of Termination”).  

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the parties hereto agree as follows:

1.

Termination of Employment: Termination Payments.  The Company and Executive
acknowledge that Executive shall serve as Chairman and Chief Executive Officer
of the Company and shall remain on the Company’s payroll and receive base salary
at his current annual rate through the Date of Termination at which date
Executive’s employment with the Company shall be terminated.  Executive shall
receive the payments and benefits to which the Executive would have been
entitled under Article VI(B) of the Employment Agreement, payable as set forth
on Exhibit A.  Executive has received $800,000 as an incentive bonus for 2002.
 Executive shall receive no grant of stock options or restricted shares in 2003
or any subsequent year.




--------------------------------------------------------------------------------

2.

Stock Options and Equity Incentives.  Executive has been awarded the stock
options and restricted stock awards set forth on Exhibit B hereto (collectively,
the “Incentive Awards”).  Notwithstanding the terms of the Incentive Awards, all
Incentive Awards shall vest on the Date of Termination and, with respect to
stock options, shall become immediately exercisable.

3.

Other Benefits.  Executive is a participant in the benefit plans listed in
Exhibit C attached hereto.  This Agreement shall not change the terms of such
plans or the benefits earned by or due to Executive thereunder for services
rendered to the Company through the Date of Termination, provided that the
Executive shall be fully vested in all accrued benefits under the Company’s
Supplemental Executive Retirement Plan.  The benefits earned by or due to
Executive in accordance with the terms of such plans shall be paid or provided
by the Company or such plans (as the case may be) when due (whether such due
date is on, before or after the Date of Termination), and full payments and
provision of benefits shall discharge fully all obligations of the Company and
such plans with respect to Executive’s benefits under such plans.  The Company
shall, as soon as practicable after the Date of Termination, transfer to the
Executive all of the Company’s interest in the Split Dollar Agreement between
the Company and the Executive dated April 1, 1999 and any subsequent split
dollar agreements, including the transfer to the Executive of the Company’s
interest in the underlying insurance policies.

4.

Tax Withholding and Reporting.  The Company shall be entitled to withhold from
the benefits and payment described herein all income and employment taxes
required to be withheld by applicable law.


-2-



--------------------------------------------------------------------------------

5.

Release of the Company.  Executive, on behalf of himself and his heirs, personal
representatives, successors and assigns, hereby releases and forever discharges
the Company, its affiliates, and each and every one of their respective present
and former directors, officers, employees, agents, successors and assigns from
and against any and all claims, demands, damages, actions, causes of action,
costs and expenses, which Executive now has, may ever have had or may have
hereafter upon or by reason of any matter, cause or thing occurring, done or
omitted to be done prior to the date of this Agreement, that constitute
“Employment-Related Claims” or rights and claims Executive has or might have
under the Worker Adjustment and Retraining Notification Act, the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), Title VII of the
Civil Rights Act of 1964, as amended, and the Americans with Disabilities Act of
1990, as amended; provided, however, that this release shall not apply to any
claims which Executive may have for the payments or provision of the benefits
under this Agreement, or under any agreements, plans, contracts, documents or
programs described or referenced in this Agreement, including the Exhibits
hereto, that this release shall not apply to any rights Executive may have to
obtain contribution in the event of the entry of judgment against him as a
result of any act or failure to act for which both Executive and the Company are
jointly responsible.  For purposes of this Agreement, “Employment-Related
Claims” means all rights and claims Executive has or may have related to his
employment by or status as an employee, officer or director of the Company or
any of its affiliates or to the termination of that employment or status or to
any employment practices and policies of the Company or its affiliates.


-3-



--------------------------------------------------------------------------------

Executive acknowledges and agrees that he has read this release in its entirety
and that this release is a general release of all known and unknown claims,
including rights and claims arising under ADEA.  Executive and the Company
further acknowledge and agree that:

(i)

This release does not release, waive or discharge any rights or claims that may
arise for actions or omissions after the date of this Agreement;

(ii)

Executive is entering into this Agreement and releasing, waiving and discharging
rights or claims only in exchange for consideration which he is not already
entitled to receive;

(iii)

Executive has been advised, and is being advised by this release, to consult
with an attorney before executing this Agreement;

(iv)

Executive has been advised, and is being advised by this release, that he has up
to twenty-one (21) days within which to consider this release; and

(v)

Executive is aware that this release will not become effective or enforceable
until seven (7) days following his execution of this Agreement and that he may
revoke this release at any time during such period by delivering (or causing to
be delivered) to the Company at the address provided in Paragraph 7 hereof
written notice of his revocation of this release no later than 5:00 p.m. eastern
time on the seventh (7th) full date following his execution of this Agreement.


-4-



--------------------------------------------------------------------------------

6.

Nondisparagement/Cooperation.  Executive shall not intentionally make any
statements, encourage others to make statements or release information intended
to damage, disparage or defame the Company or any of its directors, officers or
employees.  Notwithstanding the foregoing, nothing in this Section 6 shall
prohibit any person from making truthful statements when required by order of a
court or other body having jurisdiction.  The Executive agrees not to make
statements to the media about the Company or its directors, officers or
employees.  The Executive agrees to cooperate with respect to any claim,
arbitral hearing, lawsuit, action or governmental or internal investigation
relating to the conduct of  the business of the Company or its affiliates.  The
Executive agrees to provide full and complete disclosure in response to any
inquiry in connection with any such mat ters.  The Company agrees to reimburse
the Executive for his reasonable expenses incurred in connection with such
cooperation.

7.

Notices.  All notices, requests, demands or other communications under this
Agreement will be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:

As to Executive:

Andrew L. Rogal

c/o Hilb, Rogal and Hamilton Company of Pittsburgh, LLC




USX Tower, Suite 5500

Pittsburgh, Pennsylvania 15219

Attn: Judy Gusky



-5-



--------------------------------------------------------------------------------

As to the Company:

Hilb, Rogal and Hamilton Company

4951 Lake Brook Drive, Suite 500




Glen Allen, Virginia 23060




Attn: General Counsel


Either party may change his or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.

8.

Miscellaneous.  This Agreement, and the rights and obligations of the parties
hereto, shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, without regard to principles of conflicts of laws.  If
any provision hereof is unenforceable, such provision shall be fully severable,
and this Agreement shall be construed and enforced as if such unenforceable
provision had never comprised a part hereof, the remaining provisions hereof
shall remain in full force and effect, and the court construing the Agreement
shall add as a part hereof a provision as similar in terms and effect to such
unenforceable provision as may be enforceable, in lieu of the unenforceable
provision.  This Agreement, the attachments to it and the agreements, plans,
contracts, documents and programs described or referenced herein, contain the
entire agreement between the Company and Executive, and supersede and invalidate
any previous agreements or contracts not so described or referenced herein,
provided that the provisions of Articles X, XI, XII, XIII, XIV, XV, XVIII and
XIX of the Employment Agreement shall remain in full force and effect.
 Additionally, it is agreed that the “Restricted Period” in Article XI of the
Employment Agreement shall  mean the period from May 6, 2003 through May 31,
2006. No representations, inducements, promises or


-6-



--------------------------------------------------------------------------------

agreements, oral or otherwise, which are not embodied herein, shall be of any
force or effect.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, personal representatives,
successors and assigns.

9.

Representations of the Company.  The Company represents and warrants to
Executive that the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized on behalf of the Company by its Board of Directors and that all
corporate action required to be taken by the Company for the execution, delivery
and performance of this Agreement has been duly and effectively taken.  The
Company acknowledges that Executive has relied upon such representations and
warranties in entering into this Agreement.




-7-



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this Agreement to be executed by its duly authorized representative, all
as of the date first above written.

Witness:

/s/ Walter L. Smith     








/s/ Andrew L. Rogal      
Andrew L. Rogal



HILB, ROGAL AND HAMILTON COMPANY

By: /s/ Robert H. Hilb       


      
      







-8-



--------------------------------------------------------------------------------


EXHIBIT A

PAYMENTS

Item

Payment Arrangements

Annual
Amount

Salary

Payable in accordance with
Company payroll practices


$513,000

Annual Bonus

Payable on February 28 of each year

$800,000







-9-



--------------------------------------------------------------------------------


EXHIBIT B

STOCK AWARDS





Exhibit B

Grant Detail Report

Andrew L. Rogal

Grant Date

Expiration Date




Plan ID




Grant Type

Options Granted

Option Price

Options Outstanding

Options Vested

Options Exercisable

8/1/1989

8/1/1999

 

Non-Qualified

5,000

$7.000000

0

5,000

0

 

Transactions

Date                      Type

6/3/1999          Exercise

 




Options

5,000




Price

$10.250000

   

5/1/1990

5/1/2000

 

Non-Qualified

6,000

$5.000000

0

6,000

0

 

Transactions

Date                      Type

4/3/2000          Exercise

 




Options

6,000




Price

$13.500000

   

11/6/1990

11/6/2000

 

Non-Qualified

10,000

$6,375000

0

10,000

0

 

Transactions

Date                      Type

11/6/2000         Exercise

 




Options

10,000




Price

$20.125000

   

2/3/1992

2/3/2002

 

Non-Qualified

20,000

$6.375000

0

20,000

0

 

Transactions

Date                      Type

1/18/2002         Exercise

 




Options

20,000




Price

$31.860000

   

2/8/1993

2/8/2003

 

Non-Qualified

20,000

$7.875000

0

20,000

0

 

Transactions

Date                      Type

10/29/2002       Exercise

 




Options

20,000




Price

$42.050000

 

20,000

 

12/21/1993

12/21/2003

 

Non-Qualified

60,000

$6.625000

20,000

40,000

20,000

 

        Transactions

Date         Type

1/31/1996  Cancel: Did not meet vesting criteria

1/31/1997  Cancel: Did not meet vesting criteria




Options

20,000

20,000




Price

   

6/19/1997

6/19/2004

 

Non-Qualified

120,000

$8.000000

120,000

120,000

120,000

5/5/1998

5/5/2005

 

Non-Qualified

60,000

$8.844000

60,000

60,000

60,000

3/1/2000

3/1/2007

 

Restricted

26,000

$0.000000

13,000

13,000

0

 

Transactions

Date                      Type

3/1/2002          Exercise

3/1/2003          Exercise

 







Options

6,500

6,500







Price

$36.200000

$29.730000

     




Options Becoming Exercisable

6,500 on 03/01/2004          6,500 on 03/01/2005

     

--------------------------------------------------------------------------------


















Grant Date

Expiration Date




Plan ID




Grant Type

Options Granted

Option Price

Options Outstanding

Options Vested

Options Exercisable

3/1/2000

3/1/2007

 

Non-Qualified

32,000

$14.219000

32,000

24,000

24,000

 




Options Becoming Exercisable

8,000 on 03/01/2004

     

2/12/2001

2/12/2008

2000 Plan

Restricted

8,000

$0.000000

6,000

2,000

0

 

Transactions

Date                      Type

2/12/2003          Exercise

 







Options

2,000







Price

$30.200000

     




Options Becoming Exercisable

2,000 on 02/12/2004          2,000 on 02/12/2005          2,000 on 02/12/2006

   

2/12/2001

2/12/2008

2000 Plan

Non-Qualified

32,000

$18.755000

32,000

16,000

16,000

 




Options Becoming Exercisable

8,000 on 02/12/2004          8,000 on 02/12/2005         

   

2/11/2002

2/11/2009

2000 Plan

Restricted

10,000

$0.000000

10,000

0

0

 




Options Becoming Exercisable

2,500 on 02/11/2004          2,500 on 02/11/2005         2,500 on 02/11/2006
        2,500 on 02/11/2007

 

2/11/2002

2/11/2009

2000 Plan

Non-Qualified

50,000

$37.450000

50,000

12,500

12,500

 




Options Becoming Exercisable

12,500 on 02/11/2004         12,500 on 02/11/2005         12,500 on 02/11/2006

  

Optionee Total

459,000

 

343,000

348,500

252,500



-10-



--------------------------------------------------------------------------------

EXHIBIT C

 

BENEFIT PLANS

 

Anthem Blue Cross – Blue Shield

Medical Coverage – Family

 

MetLife Dental Plan

Dental Coverage – Family

 

Metlife Basic & Supplemental Life Insurance

Individual Basic Coverage - $350,000

Individual Supplemental Coverage $513,000

 

HRH Flexible Benefits Plan

Pre-tax medical contributions

 

Nationwide Life Insurance Company

Supplemental Executive Life Insurance

 

HRH Retirement Savings Plan

401(k) savings plan

 

HRH Supplemental Executive Retirement Plan (SERP)

Supplemental pension benefit

 

Standard Life Insurance Company

Long Term Disability

 

Unum Life Insurance Company

Supplemental Disability Coverage

 

Unum Life Insurance Company

Long Term Care coverage

 

Executive Tax & Financial Planning Program

Tax, Estate and Financial Planning assistance

  

 





-11-